Name: Commission Regulation (EEC) No 2224/82 of 6 August 1982 on arrangements for imports into Denmark, the Federal Republic of Germany, Greece, Ireland and the United Kingdom of certain textile products originating in the People' s Republic of China
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 237/ 12 Official Journal of the European Communities 12. 8 . 82 COMMISSION REGULATION (EEC) No 2224/82 of 6 August 1982 on arrangements for imports into Denmark, the Federal Republic of Germany, Greece , Ireland and the United Kingdom of certain textile products originating in the People 's Republic of China HAS ADOPTED THIS REGULATION : Article 1 The importation into Denmark, the Federal Republic of Germany, Greece, Ireland and the United Kingdom of the product-categories originating in China and specified in the Annex hereto shall be subject to the quantitative limits given in that Annex and to the provisions of Article 2. Article 2 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3061 /79 of 20 December 1979 on common rules for imports of certain textile products originating in China ('), as last amended by Regulation (EEC) No 2007/82 (2), and in particular Article 11 (4) and ( 5) thereof, Whereas Article 11 of Regulation (EEC) No 3061 /79 lays down the conditions under which quantitative limits may be established ; Whereas Commission Regulations (EEC) No 3664/81 (3), (EEC) No 341 /82 (4) and (EEC) No 534/82 (*) set provisional quantitative limits on imports into certain Community regions, of certain textile products of Chinese origin pending the result of the consultations in progress ; Whereas on 22 and 23 March 1982 consultations yielded a mutually acceptable result and it is therefore necessary to set the final quantitative limits for certain products for the years 1982 and 1983 and to cancel the provisional quantitative limits ; Whereas the quantities of the products in question exported from China between 1 January 1982 and the date of entry into force of this Regulation must be set off against the quantitative limits which have been introduced for 1982 ; Whereas these quantitative limits do not prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textiles Committee , 1 . Products as referred to in Article 1 , shipped from China into Denmark, the Federal Republic of Germany, Greece, Ireland and the United Kingdom before the date of entry into force of this Regulation and not yet released for free circulation , shall be so released subject to the presentation of a shipment certificate proving that shipment actually took place before that date . 2 . All quantities of products shipped from China on or after 1 January 1982 and released for free circula ­ tion shall be deducted from the quantitative limits laid down . These quantitative limits shall not, however, prevent the importation of products covered by them but shipped from China before the date of entry into force of this Regulation . 3 . The imports of products exported from China to Denmark, the Federal Republic of Germany, Greece, Ireland and the United Kingdom from the date of entry into force of this Regulation are subject to the double-checking system established by Article 1 of Annex V to Regulation (EEC) No 3061 /79 . Article 3 Regulation (EEC) No 534/82 is hereby repealed . Regu ­ lation (EEC) No 3664/81 shall no longer apply to Denmark. Category 21 of the Annex to Regulation (EEC) No 341 /82 is hereby deleted . Article 4 (') OJ No L 345, 31 . 12. 1979, p . 1 . 2) OJ No L 216, 24 . 7. 1982, p . 1 . This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities.( 3) OJ No L 366, 22. 12 . 1981 , p . 10 . O OJ No L 44, 16 . 2 . 1982, p . 5 . o OJ No L 65, 9 . 3 . 1982, p . 8 . It shall apply until 31 December 1983 . 12 . 8 . 82 Official Journal of the European Communities No L 237/ 13 This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 6 August 1982. For the Commission Ã tienne DAVIGNON Vice-President ANNEX Cate ­ gory CCT heading No NIMEXE code ( 1982) Description MemberStates Units Quantitative limit from 1 January to 3 1 December 1982 1983 21 61.01 B IV 61.02 B II d) 61.01-29 ; 31 ; 32 61.02-25 ; 26 ; 28 Men's and boys' outer garments : Women's, girls ' and infants ' outer garments : B. Other : Parkas ; anoraks, windcheaters, waister jackets and the like , woven , of wool, of cotton or of man-made textile fibres D IRL DK GR 1 000 pieces 2 000 (') (2) 12 50 25 2 120 ( ·) 13 53 27 26 60.05 A II b) 4 cc) 11 22 33 44 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other UK 1 000 pieces 320 333 61.02 B II e ) 4 bb) cc) dd) ee) Women's, girls ' and infants ' outer garments : B. Other : 60.05-45 ; 46 ; 47 ; 48 61.02-48 ; 52 ; 53 ; 54 Women's, girls ' and infants' (other than babies ') woven and knitted or crocheted dresses , of wool , of cotton or of man ­ made textile fibres 73 60.05 A II b) 3 60.05-16 ; 17 ; 19 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accesso ­ ries : II . Other : Track suits of knitted or crocheted fabric , not elastic or rubberized, of wool, of cotton or of man-made textile fibres DK 1 000 pieces 85 90 ') This amount includes a quantity reserved for industry respectively 200 000 pieces for 1982 and 212 000 pieces for 1983. 2) A yearly exceptional additional quantity of 200 000 pieces has been agreed for 1982.